Opinion,
Mr. Chief Justice Gordon :
The assignments of error in this case cannot be sustained. Philip F. Stier was but the officer of the Court of Common Pleas, and all he did was done under the order and sanction of that court; neither can he be punished for its errors if, indeed, any such there were. The commission of lunacy, acting in accordance with the law of the commonwealth, not only found the fact of Eh Siegfried’s unsoundness of mind, but also the persons, nominatim, composing his family, and the maintenance ordered was for this lunatic and this his family. Whether that family was legitimate or illegitimate was of no consequence to Stier, nor was it his business to ascertain whether Siegfried had another family with which he had lived years before. His business was to obey the orders of his legal superior, and, having done so, he is entitled to protection. Nor is he to be limited to that which he lawfully expended in obedience to said orders, but he must also have his reasonable commissions. What if this family was illegitimate ? The children, at least, were those of Siegfried, and could not be turned out to starve just because they were bastards. Had, therefore, the court, from the first, been informed of all the particulars, it could have done nothing but that which it did do ; that is, order the committee to provide for the lunatic and the family which he then had about him: • Hambleton’s Appeal, 102 Pa. 50.
The decree is affirmed, and the appeal dismissed at the costs of appellant.